


110 HR 4914 IH: Global HIV/AIDS Food Security and

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4914
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Payne (for
			 himself, Ms. Watson,
			 Ms. Woolsey,
			 Ms. Jackson-Lee of Texas, and
			 Mr. Miller of North Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To amend the United States Leadership Against HIV/AIDS,
		  Tuberculosis, and Malaria Act of 2003 to provide for the integration of food
		  security and nutrition activities into prevention, care, treatment, and support
		  activities.
	
	
		1.Short titleThis Act may be cited as the
			 Global HIV/AIDS Food Security and
			 Nutrition Support Act of 2007.
		2.FindingsCongress finds the following:
			(1)The spread of
			 HIV/AIDS is exacerbated by poverty, and economic and social vulnerability,
			 disempowerment, and inequality.
			(2)Food insecurity
			 has a direct detrimental impact on prevention, care, and treatment of
			 HIV/AIDS.
			(3)Programming for
			 HIV/AIDS must address the underlying factors that contribute to the spread of
			 the disease in order to be effective and sustainable.
			(4)The World Food
			 Program estimates that 6,400,000 people affected by HIV will need nutritional
			 support by 2008.
			(5)The highest rates
			 of HIV infections are in countries with significant rates of malnutrition,
			 especially in sub-Saharan Africa.
			(6)People living with
			 HIV/AIDS are less productive due to illness, which contributes to food
			 insecurity for such individuals and their households through loss of wages
			 and/or decreased agricultural production.
			(7)People caring for
			 HIV-infected persons are often less productive because of the demands of caring
			 for those persons, which in turn can lead to food insecurity for the infected
			 person and the entire household.
			(8)Adequate nutrition
			 can extend the time that people infected with HIV are able to work and be
			 productive.
			(9)Food insecurity is
			 often cited by people living with HIV/AIDS as their number one concern.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)malnutrition,
			 especially for people living with and affected by HIV/AIDS, is a clinical
			 health issue with wider nutrition, health, and social implications for
			 HIV-infected individuals, their families, and communities that must be
			 addressed by United States HIV/AIDS prevention, care, treatment, and support
			 programs;
			(2)international guidelines established by the
			 World Health Organization should serve as the reference standard for HIV/AIDS
			 food and nutrition activities supported by the President’s Emergency Plan for
			 AIDS Relief (PEPFAR);
			(3)the Coordinator of
			 United States Government Activities to Combat HIV/AIDS Globally (commonly known
			 as the Global AIDS Coordinator) should make it a priority to
			 work with other United States Government departments and agencies, donors, and
			 multilateral institutions to increase the integration of food and nutrition
			 support and livelihood activities into prevention, care, and treatment
			 activities funded by the United States and other governments and
			 organizations;
			(4)for the purposes of
			 determining which HIV-infected individuals should be provided with nutrition
			 and food support, a patient with a body mass index of 18.5 or less should be
			 considered malnourished and should be given priority for
			 nutrition and food support;
			(5)programs funded by
			 the United States Government should include therapeutic and supplementary
			 feeding, food, and nutrition support and should include strong links to
			 development programs that focus on support for livelihoods; and
			(6)the inability of HIV-infected individuals
			 to access food for themselves or their families should not be allowed to impair
			 or erode the therapeutic status of such individuals with respect to HIV or
			 related comorbidities.
			4.Statement of
			 policyIt is the policy of the
			 United States to—
			(1)address the food and nutrition needs of
			 HIV-infected and affected individuals, including orphans and vulnerable
			 children;
			(2)fully integrate
			 food and nutrition support into care, treatment, and support programs carried
			 out under the United States Leadership Against HIV/AIDS, Tuberculosis, and
			 Malaria Act of 2003 (Public Law 108–25; 22 U.S.C. 7601 et seq.);
			(3)ensure
			 that—
				(A)care, treatment,
			 and support providers and healthcare workers are adequately trained such that
			 they can provide accurate and informed information regarding food and nutrition
			 support to patients enrolled in treatment and care programs and those affected
			 by HIV; and
				(B)HIV-infected
			 individuals identified as food insecure, as well as their households, are
			 provided with adequate food and nutrition support; and
				(4)effectively link food and nutrition support
			 to HIV-infected individuals and their households and communities provided under
			 Public Law 108–25 to other food security and livelihood programs funded by the
			 United States Government and other donors and multilateral agencies.
			5.Integration of
			 food security and nutrition activities into HIV/AIDS prevention, care,
			 treatment, and support activitiesSection 301 of the United States Leadership
			 Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (Public Law 108–25; 22
			 U.S.C. 7631) is amended by striking subsection (c) and inserting the
			 following:
			
				(c)Integration of
				food security and nutrition activities into prevention, care, treatment, and
				support activities
					(1)Statement of
				policyCongress declares that food security and nutrition
				directly impact a patient’s vulnerability to HIV infection, the progression of
				HIV to AIDS, a patient’s ability to begin an anti-retroviral medication
				treatment regimen, the efficacy of an anti-retroviral medication treatment
				regimen once a patient begins such a regimen, and the ability of communities to
				effectively cope with the HIV/AIDS epidemic and its impacts.
					(2)RequirementsConsistent
				with the statement of policy in paragraph (1), the Global AIDS Coordinator
				shall—
						(A)ensure
				that—
							(i)an assessment, using validated criteria, of
				the food security and nutritional status of each patient enrolled in
				anti-retroviral medication treatment programs supported with funds authorized
				under this Act or any amendment made by this Act is carried out; and
							(ii)appropriate
				nutritional counseling is provided to each patient described in clause
				(i);
							(B)provide, as an essential component of
				anti-retroviral medication treatment programs supported with funds authorized
				under this Act or any amendment made by this Act, food and nutrition support to
				each HIV-infected individual who is determined to need such support by the
				assessing health professional, and the individual’s household, for a period of
				not less than 180 days, either directly or through referral to an assistance
				program or organization with demonstrable ability to provide such
				support;
						(C)coordinate with
				the Administrator of the United States Agency for International Development,
				the Secretary of Agriculture, and heads of other relevant United States
				Government departments and agencies to—
							(i)ensure that, in
				communities in which a significant proportion of HIV-infected individuals are
				in need of food and nutrition support, a status and needs assessment for such
				support employing validated criteria is conducted and a plan to provide such
				support is developed and implemented;
							(ii)improve and enhance coordination between
				food security and livelihood programs for HIV-infected individuals in focus
				countries and food security and livelihood programs that may already exist in
				those countries;
							(iii)establish
				effective linkages between the health and agricultural development and
				livelihoods sectors in order to enhance food security; and
							(iv)ensure, by
				providing increased resources if necessary, effective coordination between
				activities authorized under this Act or any amendment made by this Act and
				activities carried out under other provisions of the Foreign Assistance Act of
				1961 when establishing new HIV/AIDS treatment sites;
							(D)develop effective,
				validated indicators which measure outcomes of nutrition and food security
				interventions carried out under this section and use such indicators to monitor
				and evaluate the effectiveness of such interventions; and
						(E)support and expand
				partnerships and linkages between United States colleges and universities with
				colleges and universities in focus countries in order to provide training and
				build indigenous human and institutional capacity and expertise to respond to
				HIV/AIDS, and to improve capacity to address nutrition, food security and
				livelihood needs of HIV/AIDS-affected and impoverished communities.
						(3)ReportNot later than 180 days after the date of
				the enactment of the Global HIV/AIDS Food Security and Nutrition Support Act of
				2007, and annually thereafter, the Global AIDS Coordinator shall submit to
				Congress a report on the implementation of this subsection for the prior fiscal
				year. The report shall include a description of—
						(A)the indicators
				described in paragraph (2)(D) and a description of the effectiveness of
				interventions carried out to improve the nutritional status of HIV-infected
				individuals;
						(B)the amount of
				funds provided for food and nutrition support for HIV-infected and affected
				individuals in the prior fiscal year and the projected amount of funds to be
				provided for such purpose for next fiscal year; and
						(C)a strategy for
				improving the linkage between assistance provided with funds authorized under
				this subsection and food security and livelihood programs under other
				provisions of law as well as activities funded by other donors and multilateral
				organizations.
						(4)DefinitionsIn this subsection:
						(A)Focus
				countriesThe term focus countries means countries
				described in section 1(f)(2)(B)(ii)(VII) of the State Department Basic
				Authorities Act of 1956 (as added by section 102(a) of this Act) and designated
				by the President pursuant to such section.
						(B)Global aids
				coordinatorThe term Global AIDS Coordinator means
				the Coordinator of United States Government Activities to Combat HIV/AIDS
				Globally (as described in section 1(f) of the State Department Basic
				Authorities Act of 1956 (as added by section 102(a) of this Act)).
						(5)Authorization of
				appropriationsTo carry out this subsection, there are authorized
				to be appropriated to the Global AIDS Coordinator such sums as may be necessary
				for each of the fiscal years 2009 through
				2014.
					
		
